Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 16-24 in the reply filed on September 13, 2022 is acknowledged.  The traversal is on the ground(s) that Fulop, cited as teaching the features of claim 25, would only provide the claimed green body, not the resulting ceramic component.  This is not found persuasive because (1) even if Fulop does not have infiltrating a formed green body with resin and curing, the structure of the body formed with resin and a hard material and cured would give the structure of claim 25 to the extent claimed.  (2) Furthermore, all the features of claim 16 are suggested by the prior art as shown in the rejections in paragraph 15, 17 and 19 below, such that lack of unity would also be provided because all the features of claim 16 are suggested by the prior art cited.
The requirement is still deemed proper and is therefore made FINAL.

Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 13, 2022.

Therefore, after the rejection, claims 1-15 are canceled, claims 25-30 are withdrawn, and claims 16-24 are pending for examination, as filed in the preliminary amendment of November 27, 2020.
Specification
The disclosure is objected to because of the following informalities: in the preliminary amendment of November 27, 2020, replacement paragraphs were provided for pages 1 and 2, but no markings showing the changes were made, which is improper.  Note 37 CFR 1,121(b)(1)(ii).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, part a) refers to providing a green body.  The specification refers to “Obtaining a green body with the desired shape of the component has the following meaning. Immediately after the binder has cured or dried, the green body is still surrounded by a powder coating . . . all known methods can be used” (page 4, lines 4-16).  It is not clear if the loose particles described and unpacking described in the paragraph at page 4 are required to be present.  The claim language of claim 16 simply refers to providing a green body comprising at least one hard material produced by a 3D printing process, and does not use the words “obtaining” or a “desired shape of the component”.  Therefore, for the purpose of examination, it is understood that the presence of the loose particles and unpacking as described at page 4 are not specifically required to be present since the exact wording for such requirement is not present, but applicant should clarify what is intended, without adding new matter.
Claim 23, lines 1-3, this claim depends from claim 16 but refers to “the steps of impregnation with at least one liquid resin system which is converted into a synthetic resin matrix by means of polycondensation according to step b)”, which lacks antecedent basis, since the polycondensation reaction features provided in claim 19, not claim 16.  For the purpose of examination, the claim is treated as depending from claim 19, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.
Claim Interpretation
As to the following terms in the claims, the following interpretation is understood, based on the requirements of the specification:
“Hard material” is understood to be that with a Mohs hardness greater than or equal to 8.5 (as defined at page 2, lines 26-28 of the specification), and also to include silicon carbide and/or boron carbide (as in claim 17).
“Curing” in step (c) of claim 1 is understood to mean complete curing (as defined at page 7, lines 23-25 of the specificatoin).
“Carbonisation”  in step d) of claim 24 is understood to mean the thermal conversion of the resin system contained by the green body into carbon (as defined at page 8, lines 21-23 of the specification).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yan et al (US 2017/0266882).
Claim 16, 17: Yan teaches a method for producing a ceramic component from a composite material containing at least one hard material (such as SiC) and a plastic (such as polyurethane, phenolic epoxy, etc.) (note the abstract, 0031, 0036, 0062, 0066, where since ceramic in the component can be considered a ceramic component), where a green body comprising at least one hard material (such as SiC, as desired by claim 17) is provided by a 3D printing process (0003, 0005, 0006-0009, 0062-0063, where the formed “preform” can be considered a green body).  Thereafter, the green body is impregnated (infiltrated) with at least one liquid resin system (note 0010, 0035-0038, 0064-0065).  The impregnated green body is cured to form a synthetic resin matrix (note 0011-0012, 0038-0039, 0066, 0044-0045).
35 USC 102: As to the curing being a complete curing, due to the extended time of curing and the indication of polymer (such as polyurethane from the precursor) provided, not precursor (note 0064-0066, 0038), it is understood that complete curing would be provided.
35 USC 103: Alternatively, as to the curing being a complete curing, due to the extended time of curing and the indication/desire of polymer (such as polyurethane from the precursor) formation, not precursor (note 0064-0066, 0038), it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan to specifically provide complete curing giving a product with the desired cured polymer material, not precursor, with an expectation of predictably acceptable results.
Claim 21: As to the impregnation with resin, this can be by vacuum impregnation and also described as immersion (dipping), for example (note 0037, 0065).
Claim 22: the curing step can be provided with applying 100 degrees C, for example (0066), in the claimed range, and also at 50-200 degrees C, in the claimed range (0038).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to claims 16-17 and 21-22 above, and further in view of Katsuyama et al (US 2002/0037694).
Claims 19-20: as to using a resin matrix of epoxy or polyurethane cured by polyaddition or phenolic resin cured by polycondensation into the resin matrix, Yan describes that the impregnating resin can be thermosetting epoxy resin, phenolic resin polyurethane resin (note 0036), that cures to form the matrix from a precursor (note 0010-0011, 0020, 0048-005, 0064-0066).
Katsuyama describes how thermosetting resins such as phenol can be cured by polycondensation reaction and epoxy resin by polyaddition reaction (0021, 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan to specifically provide the use of a liquid resin system providing an epoxy or phenolic synthetic resin matrix, with a polyaddition reaction for the epoxy and a polycondensation reaction for the phenolic resin as suggested by Katsuyama with an expectation of predictably acceptable results, since Yan indicates how liquid resin systems providing epoxy or phenol (phenolic) resins can be used, and Katsuyama indicates how when curing an epoxy or phenolic resin, polyaddition reaction for the epoxy and a polycondensation reaction for the phenolic resin are conventionally known.

Claims 16-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ide et al (US 2016/0083300).
Claim 16, 17: Ide teaches a method for producing a ceramic component from a composite material containing at least one hard material (SiC) and a plastic (such as phenol, epoxy, etc.) (note the abstract, 0064-0075), where a green body comprising at least one hard material (SiC, as desired by claim 17) is provided by a 3D printing process (note 0020, 0039-0048, the SLS process described is understood to be 3D printing—note 0110).  Thereafter, the green body is impregnated  with at least one liquid resin system (note 0064-0075, 0077, with the described viscosity understood to be liquid, and also note resins dispersed or dissolved in solvent, note also 0116-0117).  The impregnated green body is cured to form a synthetic resin matrix (note 0075-0078, 0116).
35 USC 102: As to the curing being a complete curing, due to the curing and the desired to form a cured body (note 0075-0076) and note extended time of curing (0131), it is understood that complete curing would be provided.
35 USC 103: Alternatively, as to the curing being a complete curing, with the extended time of curing (note 0131), curing and desire to form a cured body, it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ide to specifically provide complete curing giving a product with the desired cured polymer material, not precursor, with an expectation of predictably acceptable results.
Claim 18: As to the SiC grain size, Ide teaches SiC particles of mean particle diameter (understood as d50) of 10-50 microns, in the claimed range (0022), and with examples at 10 microns (0108) or 30 microns (0135), in the claimed range.
Claim 21: As to the impregnation with resin, this can be by vacuum impregnation and also described as immersion (dipping), for example (note 0066-0067, 0016).
Claim 22: the curing step can be provided with applying 80, 120, 150 or 220 degrees C, for example (0131), each in the claimed range.

Claims 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ide as applied to claims 16-18 and 21-22 above, and further in view of Katsuyama et al (US 2002/0037694).
Claims 19-20: as to using a resin matrix of epoxy or polyurethane cured by polyaddition or phenolic resin cured by polycondensation into the resin matrix, Ide describes that the impregnating resin can be thermosetting epoxy resin, phenolic (phenol) resin, melamine resins and urea  resin (note 0072), that cures to form the matrix from a precursor (note 0075-0076, 0116-0017).
Katsuyama describes how thermosetting resins such as phenol, melamine and urea can be cured by polycondensation reaction and epoxy resin by polyaddition reaction (0021, 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ide to specifically provide the use of a liquid resin system providing an epoxy or phenolic synthetic resin matrix, with a polyaddition reaction for the epoxy and a polycondensation reaction for the phenolic resin as suggested by Katsuyama with an expectation of predictably acceptable results, since Ide indicates how liquid resin systems providing epoxy or phenol (phenolic) resins can be used, and Katsuyama indicates how when curing an epoxy or phenolic resin, polyaddition reaction for the epoxy and a polycondensation reaction for the phenolic resin are conventionally known.
Claim 23: As to repeating step b) with impregnation of a resin system converted to a synthetic resin matrix by means of polycondensation and of curing according to step c) are repeated at least once, Ide indicates that the impregnation with resin (such as phenolic resin) can be repeated, including with a heating in between, including to the point of carbonization (0068-0069, 0072), and gives an example where the assisting agent (which can be the resin system or saccharide, such as alpha-glucose, note 0072) is impregnated in the green body, cured, carbonized and then reimpregnated and cured (note 0133, which would repeat steps b) and c) at least once).  Ide in view of Katsuyama as discussed above for claims 19-20, would indicate how phenolic resins that convert by means of polycondensation curing can be used.  Therefore, given the repeated steps and how the example indicates the repeat of impregnation and curing can be provided using the assisting agent, this would predictably and acceptably be provided when using the phenolic resin assisting agent as well.
Claim 24: As to step b) having an impregnation with at least one liquid resin system which is converted into a synthetic resin matrix by means of a polycondensation reaction is carried out, Ide in view of Katsuyama as discussed above for claims 19-20, would indicate how phenolic resins that convert by means of polycondensation curing can be used.  As to after step c) of curing, a step d) of carbonizing the cured component being carried out, this would be indicated by Ide at 0078-0082, 0119, understood to provide carbonizing as claimed.  As to further providing a step e) of impregnating the carbonized body with a liquid resin system which is converted into a synthetic resin material by means of a polyaddition reaction or a polycondensation reaction, Ide indicates that the impregnation with resin (such as phenolic resin) can be repeated, including with a heating in between, including to the point of carbonization (0068-0069, 0072), and gives an example where the assisting agent (which can be the resin system or saccharide, such as alpha-glucose, note 0072) is impregnated in the green body, cured, carbonized and then reimpregnated and cured (note 0133).  Ide in view of Katsuyama as discussed above for claims 19-20, would indicate how phenolic resins that convert by means of polycondensation curing can be used.  Therefore, given the repeated steps and how the example indicates the repeat of impregnation and curing can be provided after the carbonization step using the assisting agent, this would predictably and acceptably be provided when using the phenolic resin assisting agent as well, giving the steps e) and f) as claimed.

Claims 16-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE 102015223236 (hereinafter ‘236).
Claim 16, 17: ‘236 teaches a method for producing a ceramic component from a composite material containing at least one hard material (SiC) and a plastic (such as phenolic resin, furan resin, etc.) (note 0001, 0006, 0016-0017, 0023—note the additional use of SiC powder), where a green body comprising at least one hard material (SiC, as desired by claim 17) is provided by a 3D printing process (note 0023- as to the additional use of SiC powder, 0005-0008, where powder removal and unpacking can also be provided).  Thereafter, the green body is impregnated  with at least one resin system and the impregnated green body cured again to form a synthetic resin matrix (note 0021- after step d) of curing and providing green body and before step e) carbonizing, the body can be impregnated with binder, including the same binder from step b) and then step d) curing carried out again, where the binder to cure can be phenolic resin, furan resin, for example, which would cure to form a matrix, note 0016-0017), where since the same binder is used, is understood to provide a liquid binder for impregnation (noting 0017, binders in the form of a solution, and 0053, with phenolic resin solution).
35 USC 102: As to the curing being a complete curing, due to the curing and the desired to form a cured body (note 0006) and note extended described for  time of curing (6 hours 0053), it is understood that complete curing would be provided.
35 USC 103: Alternatively, as to the curing being a complete curing, with the extended time of curing (note 0053, 6 hours),  curing and desire to form a cured body, it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘236 to specifically provide complete curing giving a product with the desired cured polymer material, not precursor, with an expectation of predictably acceptable results.
Claim 18: As to the SiC grain size, ‘236 generally teaches using additional SiC powder for the pulverulent composition (0023), and notes using pulverulent composition with a particle size d50 between 50 and 350 microns (0013), in the claimed range, and either for 35 USC 102, this would teach particle sizes for the SiC as part of this composition as well, or for 35 USC 103, it would at least be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘236 to optimize the SiC powder to be in the 50-350 micron size as claimed, as this is a taught particle size to use in the composition used for forming the green body.
Claim 22: the curing step can be provided at 140 degrees C, for example (0053-0054), in the claimed range.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘236 as applied to claims 16-18 and 22 above, and further in view of Katsuyama et al (US 2002/0037694).
Claims 19-20: as to using a resin matrix of phenolic resin cured by polycondensation into the resin matrix, ‘236 describes that the impregnating resin can be thermosetting phenolic  resin (note 0016-0017, 0021), that cures to form the matrix from a precursor (n0te 0053-0054).
Katsuyama describes how thermosetting resins such as phenol, melamine and urea can be cured by polycondensation reaction (0021, 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘236 to specifically provide the use of a liquid resin system providing a phenolic synthetic resin matrix, with a polycondensation reaction for the phenolic resin as suggested by Katsuyama with an expectation of predictably acceptable results, since ‘236 indicates how liquid resin systems providing phenolic resins can be used, and Katsuyama indicates how when curing an phenolic resin, a polycondensation reaction for the phenolic resin are conventionally known.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘236 as applied to claims 16-18 and 22 above, and further in view of Ide et al (US 2016/0083300).
Claim 21: As to the method of impregnation with the liquid resin system, Ide further describes how a liquid resin system can be impregnated in a green body with SiC formed by 3D printing (note 0020, 0039-0048, the SLS process described is understood to be 3D printing—note 0110, 0064-0075, 0077, with the described viscosity understood to be liquid, and also note resins dispersed or dissolved in solvent, note also 0116-0117).  The impregnated green body is cured to form a synthetic resin matrix (note 0075-0078, 0116). As to the impregnation with resin, this can be by vacuum impregnation and also described as immersion (dipping), for example (note 0066-0067, 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘236 to provide the impregnation using vacuum impregnation and/or dipping, for example as suggested by Ide with an expectation of predictably acceptable results, since ‘236 wants to impregnate a resin system into the green body, and Ide would indicate how that can be done conventionally by vacuum impregnation and/or dipping.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘236 in view of Ide as applied to claims 19 above, and further in view of Katsuyama et al (US 2002/0037694).
Claim 23: As to repeating step b) with impregnation of a resin system converted to a synthetic resin matrix by means of polycondensation and of curing according to step c) are repeated at least once, Ide indicates that the impregnation with resin (such as phenolic resin) can be repeated, including with a heating in between, including to the point of carbonization (0068-0069, 0072), and gives an example where the assisting agent (which can be the resin system or saccharide, such as alpha-glucose, note 0072) is impregnated in the green body, cured, carbonized and then reimpregnated and cured (note 0133, which would repeat steps b) and c) at least once). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘236 in view of Ide to provide the repeated steps as claimed as suggested by Ide to provide further material into the green body, since ‘236 provides impregnation of resin into the green body (including with carbonizing afterwards, 0006, 0021), and Ide indicates how the process can be conventionally repeated as discussed above.
as to using a resin matrix of phenolic resin cured by polycondensation into the resin matrix for the steps b), ‘236 describes using phenolic resin, that cures to form the matrix from a precursor (note 0017, 0021, 0053-0054).
Katsuyama describes how thermosetting resins such as phenol can be cured by polycondensation reaction (0021, 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘236 in view of Ide to specifically provide the use of a liquid resin system providing phenolic synthetic resin matrix, with a polycondensation reaction for the phenolic resin as suggested by Katsuyama with an expectation of predictably acceptable results, since ‘236 indicates how liquid resin systems providing phenolic resins can be used, and Katsuyama indicates how when curing a phenolic resin, a polycondensation reaction for the phenolic resin are conventionally known.
Claim 24: As to step b) having an impregnation with at least one liquid resin system which is converted into a synthetic resin matrix by means of a polycondensation reaction is carried out, ‘236  in view of Ide and Katsuyama as discussed above for claim 23, would indicate how phenolic resins that convert by means of polycondensation curing can be used.  As to after step c) of curing a step d) of carbonizing the cured component being carried out, this would be indicated by Ide at 0078-0082, 0119, understood to provide carbonizing as claimed (note the discussion for claim 23 above).  ‘236 also provides carbonizing after the impregnating, note 0021. As to further providing a step e) of impregnating the carbonized body with a liquid resin system which is converted into a synthetic resin material by means of a polycondensation reaction, Ide indicates that the impregnation with resin (such as phenolic resin) can be repeated, including with a heating in between, including to the point of carbonization (0068-0069, 0072), and gives an example where the assisting agent (which can be the resin system or saccharide, such as alpha-glucose, note 0072) is impregnated in the green body, cured, carbonized and then reimpregnated and cured (note 0133), giving a suggested process to use for ‘236 in view of Ide and Katsuyama.  ‘236 in view of Ide and Katsuyama as discussed above for claims 23, would indicate how phenolic resins that convert by means of polycondensation curing can be used.  Therefore, given the repeated steps and how the example indicates the repeat of impregnation and curing can be provided after the carbonization step using the assisting agent, this would predictably and acceptably be provided when using the phenolic resin assisting agent as well, giving the steps e) and f) as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-33 of copending Application No. 16/650,116 (hereinafter ‘116) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as to present claims 16-17, because claim 18 of ‘116 provides a method for producing a ceramic component from a composite material containing hard material (SiC, and note claim 20) and plastic (note the resin system), including providing a green body comprising the hard material of SiC produced by a 3D printing method/process, impregnating the green body with a resin system (that would be understood to include a liquid resin system noting the solvent in claims 18, 22), and curing the impregnated green body, which would form a synthetic resin matrix (note the materials of claim 21), which is understood to be at least inclusive of complete curing.  As to present claim 18, the SiC d50 powder size can be between 50-500 microns, in the claimed range (note claim 20).  As to present claims 19-20, it is understood that the resin system would include that that cures by a polycondensation reaction as claimed since the same phenolic and furan resins can be used (note claim 21), and it is conventionally known that these materials can cure by this process.  As to present claim 21, it is understood that the impregnation would predictably and acceptably occur with a process such as vacuum impregnation, since this would be a known conventual way to impregnate resin into a green body.  As to present claim 22, the curing can be by room temperature (note claim 26 of ‘116).  As to present claims 23-24, this would be suggested by claim 28 of ‘116, with the polycondensation reactions suggested as for claims 19-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-17 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,505,500 (hereinafter ‘500). Although the claims at issue are not identical, they are not patentably distinct from each other because as to present claims 16-17, because claim 14 (and also note claim 1) of ‘500  provides a method for producing a ceramic component from a composite material containing hard material (note claim 3—SiC can be present) and plastic (note the resin system), including providing a green body comprising the hard material of SiC produced by a 3D printing method/process, impregnating the green body with a resin system (that would be understood to include a liquid resin system noting the solvent in claims 14, 5), and curing the impregnated green body, which would form a synthetic resin matrix (note the materials of claim 4), which would be understood to at least be inclusive of complete curing.  As to present claims 19-20, it is understood that the resin system would include that that cures by a polycondensation reaction as claimed since the same phenolic and furan resins can be used (note claim 4), and it is conventionally known that these materials can cure by this process.  As to present claim 21, it is understood that the impregnation would predictably and acceptably occur with a process such as vacuum impregnation, since this would be a known conventual way to impregnate resin into a green body.  As to present claim 22, the curing can be by room temperature (note claim 9 of ‘500).  As to  present claims 23-24, this would be suggested by claim 11 of ‘500, with the polycondensation reactions suggested as for claims 19-20.

Kienzle et al (US 2020/0308063) is the US PG publication of 16/650,116.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718